Citation Nr: 1520565	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  09-46 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for a scar of the left cheek (a cyst excision scar), on appeal from an initial grant of service connection.

2.  Entitlement to a compensable evaluation for a scar of the right upper chest (a cyst excision scar), on appeal from an initial grant of service connection.

3.  Entitlement to an evaluation in excess of 20 percent for prostatitis, on appeal from an initial grant of service connection.

4.  Entitlement to a compensable evaluation for scars of the right shin, on appeal from an initial grant of service connection.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The appellant served on active duty in the United States Air Force from April 1978 to June 1982, and from September 1982 to July 2008. 

This appeal comes before the Board of Veterans' Appeals , hereinafter the Board, from a rating decision of October 2008 from the Waco, Texas, Regional Office (RO), of the Department of Veterans Affairs (VA).  In that decision, the RO granted service connection for the four disabilities listed on the front page of this action and assigned disability ratings.  The appellant was notified of that action and he has appealed asking that higher ratings be assigned. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing held in October 2011.  A transcript of that hearing was prepared and has been included in the claims folder for review. 

The claim was previously remanded in May 2012 for additional development.  
The Board has reviewed the Veteran's electronic records on the Veterans Benefits Management System (VBMS) and Virtual VA, together with the physical claims file, in preparing the remand below.

The issue of entitlement to an increased evaluation for dermatitis has been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and the issue is referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks increased disability ratings for his service connected scars on the left cheek, right upper chest, and right shin, and prostatitis.  After a review of the claim file, the Board finds that additional development is needed prior to deciding the claim.

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims ("the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.

In the Board remand of May 2012, the RO was requested to obtain all outstanding treatment records for the Veteran.  In June 2012, the Veteran submitted various Releases of Information forms, VA 21-4142.  Among the forms, was one for Dr. Q.M.T.  A review of the file shows that additional private treatment records were associated with the claim file.  However, there were no records from Dr. Q.M.T.  There are no letters from the RO to the identified physicians requesting treatment records; therefore, it is difficult for the Board to determine whether an actual request for the identified records was made and whether the records were simply not available.  Therefore, it is entirely possible that there are relevant records that still outstanding.  Accordingly, the Board cannot determine whether there was full compliance with the May 2012 remand.  

In a letter received in December 2012, the Veteran stated that he had been recommended to have prostate surgery but had been put on hold until he was taken off steroids.  It is entirely possible that by now, the Veteran underwent a prostate surgery as was recommended.

Given the above, the Board finds that the claim should be remanded to obtain any and all relevant outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1. By appropriate means, and with any necessary assistance from the Veteran, the RO/AMC should seek to identify and obtain any outstanding records since of pertinent private medical treatment since June 2012 that are not yet on file.  Al efforts to obtain any records identified by the Veteran should be clearly documented in the claims file.

2. After the above development has been completed, conduct any additional development deemed necessary to include any additional VA examinations which may need to be conducted based on the new evidence obtained.  

3. After completion of the above development, any claim remaining on appeal should be readjudicated.  If the determination of this claim remains less than fully favorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




